Citation Nr: 0713911	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to secondary service connection for 
hypertension. 

2.  Entitlement to secondary service connection for an upper 
back disorder. 

3.  Entitlement to service connection for osteoarthritis of 
the joints. 

4.  Entitlement to service connection for a skin disorder as 
due to exposure to herbicides. 

5.  Entitlement to service connection for peripheral 
neuropathy as due to exposure to herbicides. 

6.  Entitlement to service connection for a pulmonary 
disorder, to include chronic obstructive pulmonary disease.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
costochondritis, chest deformity.  


8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss. 

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
prostate disorder to include as due to exposure to 
herbicides. 

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder as secondary to service-connected 
disability.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

12.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

13.  Entitlement to an initial evaluation in excess of 30 
percent for irritable bowel syndrome and gastritis. 

14.  Entitlement to an initial evaluation in excess of 10 
percent for headaches. 

15.  Entitlement to an initial compensable evaluation for 
temporomandibular joint dysfunction.  

16.  Entitlement to a compensable evaluation for shrapnel 
wounds of the right wrist. 

17.  Entitlement to a compensable evaluation for hemorrhoids. 

18.  Entitlement to an effective date earlier than August 1, 
1999 for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

19.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issues concerning service connection for hypertension, an 
upper back disorder, osteoarthritis of the joints, a skin 
disorder, and peripheral neuropathy; whether claims for 
service connection for hearing loss, a lumbar spine disorder, 
and a prostate disorder are reopened; a compensable 
evaluation for hemorrhoids; and a TDIU rating are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  A pulmonary disorder, to include COPD, was not noted in 
service or for many years thereafter.  

2.  In December 1996, the RO found that no new and material 
evidence had been received to reopen a claim for service 
connection for a chest deformity. 

3.  The veteran did not timely appeal the December 1996 RO 
decision, and it became final.

4.  Evidence received since the December 1996 decision 
concerning costochondritis, chest deformity, either 
duplicates evidence previously considered or does not relate 
to an unestablished fact necessary to substantiate the claim. 

5.  In May 1999 the Board denied service connection for a 
right knee disorder.  

6.  Evidence received since the May 1999 Board decision 
concerning the right knee either duplicates evidence 
previously considered or does not relate to an unestablished 
fact necessary to substantiate the claim. 

7.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as: homicidal ideation, obsessive rituals; 
obscure, illogical, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance and hygiene; impaired impulse control; and an 
inability to establish and maintain effective relationships.

8.  The veteran's irritable bowel syndrome and gastritis is 
manifested by epigastric pain and acid reflux, without 
evidence of severe hemorrhages, or large ulcerated or eroded 
areas of gastritis. 

9.  The veteran's headaches are manifested by pain due to 
activity or stress, and are relieved by rest, Tylenol or ice 
packs; this equates to no more than migraine with 
characteristic prostrating attacks averaging once a month 
over the last several months.

10.  The veteran does not have loss of inter-incisal range of 
motion in association with the veteran's TMJ; the veteran can 
open his mouth to 42 mm.  


11.  The veteran's residuals of shrapnel wounds of the right 
wrist do not limit function, and there is no indication of 
tender scarring.  

12.  The veteran filed a claim to reopen a previously denied 
and final claim of entitlement to service connection for PTSD 
on January 25, 1999.  

13.  The record contains evidence that the veteran's PTSD was 
in existence before the claim for service connection was 
filed on January 25, 1999.  


CONCLUSIONS OF LAW

1.  A pulmonary disorder, to include COPD, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The December 1996 RO decision denying service connection 
for a chest deformity is final.  38 U.S.C.A. §§5108, 7105 
(West 2002); 38 C.F.R. §3.156 (2006). 

3.  Evidence submitted since the RO's December 1996 RO 
decision is not new and material with respect to the claim 
for service connection for costochondritis, chest deformity, 
and the claim for that benefit is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2006).  

4.  The May 1999 Board decision that denied service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§§5108, 7104 (West 2002); 38 C.F.R. §3.156 (2006). 

5.  Evidence received since the May 1999 Board decision is 
not new and material with respect to the claim for service 
connection for a right knee disorder and the claim for that 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a) (2006).  

6.  The criteria for an evaluation beyond 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2006).

7.  The criteria for an initial rating in excess of 30 
percent for the veteran's irritable bowel syndrome and 
gastritis have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7301, 7307, 7319 (2006).  

8.  The criteria for an initial rating in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp.  2005); 38 C.F.R. 
§§ 3.102, 4.7, 4.124a, Diagnostic Code 8100 (2006).

9.  The criteria for compensable initial evaluation for TMJ 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.49, 4.150, Diagnostic Code 9905 (2006).  

10.  The criteria for a compensable evaluation for residuals 
of shrapnel wound to the right wrist have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (as in effect 
prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7804, 7805 (2006).  

11.  The criteria for an effective date of January 25, 1999, 
and no earlier, for the grant of service connection for PTSD, 
are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Pulmonary Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
See Black v. Brown, 10 Vet. App. 279 (1997).

The service medical records contain no reference to a 
pulmonary disorder, to include COPD.  The veteran's 
examinations at both pre-induction in February 1968 and at 
discharge in June 1969 indicated normal lungs and chest.  

After service, a private X-ray examination report dated in 
January 1973 showed the lungs to be clear, and a VA chest X-
ray report in February 1975 was normal.  Bronchitis is 
diagnosed on VA outpatient treatment March 1996, and COPD is 
shown in the record in December 2004, when a private examiner 
noted the disorder on a prescription form.  However, absent a 
showing of inservice breathing problems or pulmonary 
diagnosis, or a nexus between the current respiratory 
complaints and findings and disease or injury during service, 
the claim must be denied.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).

New and Material Evidence 

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

For claims filed on or after August 29, 2001, as these claims 
were, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).   

Costochondritis, Chest Deformity

In November 1969, the RO denied service connection for a 
chest deformity, finding that it was a constitutional or 
developmental abnormality and not a disability under the law.  
The veteran was informed of this determination that same 
month.  He did not timely disagree, and the determination is 
final.  In December 1996, the RO found that no new and 
material evidence had been received to reopen a claim for 
service connection for costrochondritis, finding that the 
evidence submitted since November 1969 consisted of duplicate 
records or was cumulative.  The veteran was given notice of 
this determination that same month.  He did not timely appeal 
that determination.  (See, Board decision in December 2002 
finding that a timely appeal to the RO December 1996 rating 
action was not filed).  

Evidence added to the record since the last final denial in 
December 1996 consists of VA examination reports, private 
medical records dated beginning in the 1980's to 2004 and VA 
treatment records dated from 1995 to 2004.  VA records show 
that in June 1998, the veteran was evaluated at a VA clinic 
regarding his costrochondritis, and chronic costrochondritis 
was diagnosed.  

This newly submitted evidence consists of records which are 
either duplicates of records previously of record, and 
therefore not new or material, or others which were not 
previously of record and are new, but not material since they 
either include no treatment for a chest disorder or they show 
a finding of a chest disorder, which was previously 
documented and considered.  Therefore the evidence submitted 
since the December 1996 RO denial cannot relate to an 
unestablished fact necessary to substantiate the claim, or 
raise a reasonable possibility of substantiating the claim.  
Thus the claim is not reopened.  

A Right Knee Disorder

In November 1976, the Board denied service connection for a 
right knee disorder, finding that there was no inservice 
injury to the right knee, and that the earliest competent 
evidence of a right knee condition was in 1975, several years 
after service separation.  In September 1995, the RO found 
that no new and material evidence had been received to reopen 
the claim.  In May 1999, the Board found that no new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for a right knee disorder, 
finding that the evidence submitted was either duplicative or 
cumulative.  

Evidence received since the May 1999 Board decision is not 
new and material.  This evidence consists of service records, 
private records dated beginning in 1989,VA outpatient 
treatment records beginning in the 1970's, RO hearing 
testimony in January 2000, VA examination reports dated in 
2002, and 2003.  These records are either duplicates of 
records previously of record, and therefore not new or 
material, or were not previously of record and are new, but 
not material since they either include no treatment for a 
right knee disorder or they show continuing treatment for a 
right knee disorder, which was previously documented and 
considered.  Therefore the evidence submitted since the May 
1999 Board decision cannot relate to an unestablished fact 
necessary to substantiate the claim, or raise a reasonable 
possibility of substantiating the claim.  Thus the claim is 
not reopened.  



Increased Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Irritable Bowel Syndrome and Gastritis

The veteran has appealed the initial 30 percent disability 
evaluation assigned, effective from August 19, 2002, for his 
irritable bowel syndrome and gastritis under Diagnostic Code 
7307-7319.  The evidence of record does not support a finding 
that an increased rating is warranted at any time during the 
appeal period.  

The diagnostic code for hypertrophic gastritis provides a 
higher rating of 60 percent for chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 
4.114, Diagnostic Code 7307.  Under DC 7319, irritable colon 
syndrome, a 30 percent evaluation is the maximum assignable.  
38 C.F.R. § 4.114, Diagnostic Code 7319.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.


The veteran was afforded a VA examination to determine the 
severity of this disability in November 2003.  While the 
veteran complained of burning pain and acid reflux, he denied 
vomiting, and there was no hematemesis or melena, and no 
distention.  There was no specific site of any ulcer disease.  
A GI series showed gastrointestinal reflux.  The examination 
does not show hemorrhages or large ulcerated or eroded areas.

The evidence during the appeal period, including VA 
outpatient treatment records dated from 1998, does not show 
that the veteran's irritable bowel syndrome and gastritis is 
manifested by findings that would support a rating beyond the 
currently assigned 30 percent.  Thus an increased initial 
rating is not warranted.  

Headaches

The veteran has appealed the initial 10 percent rating 
assigned, effective from August 19, 2002, for bitemporal 
muscle contraction headaches under DC 8199-8100.  To assign a 
rating beyond the currently assigned 10 percent for the 
veteran's service-connected headaches under Diagnostic Code 
8100, migraine, a 30 percent rating would require 
characteristic prostrating attacks occurring on an  average 
once a month over last several months.  A 50 percent rating, 
the maximum schedular rating available, is warranted for very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).

The veteran's symptoms throughout the appeal period 
approximate no more than the criteria for a 10 percent rating 
under Diagnostic Code 8100.  On VA examination in November 
2003, the veteran reported headaches that rise in the neck 
and radiate to the head that appear when he is doing some 
strenuous activity.  The pain is a sudden stab which then 
remains dull for one hour.  It was reported that the pain was 
relieved with rest or an ice pack locally.  He also reported 
having headaches that are precipitated by stress or tension 
when he does not sleep well, which last for several hours and 
are relieved by Tylenol and ice packs.  He stated that he has 
headaches associated with clenching and grinding of the teeth 
when he wakes up with nightmares.  Competent medical evidence 
of record, including the VA examination report of November 
2003, and VA outpatient treatment notes from 1998, have been 
reviewed, and objective medical findings of record do  not 
show that the veteran suffers from characteristic  
prostrating attacks occurring on an average once a month over  
last several months.  See 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2006).  As such a rating beyond 10 
percent is not warranted.   

TMJ Dysfunction

The veteran has appealed the initial noncompensable 
evaluation assigned for temporomandibular joint dysfunction, 
severe grinding and attrition of anterior mandibular incisor 
teeth, claimed as myofascial pain, effective from August 19, 
2002.  Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for his TMJ disorder by 
analogy (see 38 C.F.R. §§ 4.20, 4.27) pursuant to Diagnostic 
Code 9905, which governs limitation of motion of the 
temporomandibular articulation.  Under that diagnostic code, 
limited motion of the inter-incisal range is rated at 10 
percent from 31 to 40 mm, 20 percent from 21 to 30 mm, 30 
percent from 11 to 20 mm, and 40 percent from 0 to 10 mm. 
Range of lateral excursion is rated 10 percent from 0 to 4 
mm.  Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion. 38 
C.F.R. § 4.159, Diagnostic Code 9905 (2006).

On VA examination in February 2004, there was no limitation 
of mandible motion and the veteran could open up to 42 mm.  
There was also no evidence of bone loss of the mandible, 
maxilla or hard palate.  The examiner found audible sounds of 
crepitus and clicking and spasm of masticator muscles with 
severe attrition of the anterior mandibular teeth. 

As the evidence shows no limitation of inter-incisal range of 
motion, and also shows that the veteran could open to 42 mm, 
a compensable evaluation under Diagnostic Code 9905 is not 
appropriate at any time during the appeal period.  While 
there is evidence of grinding, and spasm of the masticatory 
muscles, there is no showing of any additional functional 
impairment due to factors such as pain and weakness such as 
to allow for the conclusion that the veteran's disability 
picture is more nearly approximated by the next-higher 10 
percent evaluation.  The Board has reviewed the competent 
evidence of record, including the VA examination reports, and 
VA outpatient treatment notes from 1998, and concludes that 
there is no support for a compensable evaluation under 
Diagnostic Code 9905.  Moreover, no alternate diagnostic 
codes allow for a higher rating.  As there is no demonstrated 
loss of the mandible, Diagnostic Codes 9900-9902 do not 
apply.  Likewise, as there is no showing of nonunion or 
malunion of the mandible, Diagnostic Codes 9903 and 9904 are 
not for application.  As the evidence fails to show loss of 
the hard palate or maxilla, Code sections 9911-9912 and 9914-
15 do not apply.  Finally, as the evidence fails to show 
malunion or nonunion of the maxilla, Diagnostic Code 9916 is 
not for application.  There are no other relevant diagnostic 
codes.

In sum, the evidence of record fails to support a compensable 
evaluation for the veteran's TMJ disorder.

Residuals of a Shrapnel Wound of the Right Wrist

Service connection has been in effect, at a noncompensable 
level, for shrapnel wound scars of the right wrist since 
1994.  This disability is rated under DC 7805, and thus is 
evaluated based on the limitation of function of the affected 
part.  A review of the record which includes VA examination 
reports, and VA outpatient treatment notes from 1995 until 
2005 show no indication of limitation of function.  While a 
VA examiner in 1995 stated that the area of the right ulnar 
area had a 3-cm scar there was no indication of tenderness or 
other objective findings concerning the right wrist.  X-rays 
of the right wrist were normal.  On VA hand examination in 
February 2003, the veteran complained of right wrist locking 
and pain; there was no instability of the wrist noted.  
Tenderness to palpation was indicated.  Dorsiflexion was to 
39 degrees, and palmar flexion was to 45 degrees.  On VA 
scars examination that same month, the examiner stated that 
there were no visible scars on the right medial wrist.  It 
was stated that no scar was seen or palpated.  Absent a 
showing of limitation of function (DC 7805) or tender 
scarring (DC 7804), a compensable evaluation is not warranted 
for this disability.  38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (as in effect prior to August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (2006).  

In addition there is no indication of loss of motion of the 
right wrist or neurological involvement that would support a 
compensable evaluation under any other potentially applicable 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5215; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2006). 

PTSD

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A February 2003 rating decision assigned an initial 
disability evaluation of 30 percent for PTSD, effective from 
August 1, 2000, followed by a temporary total evaluation from 
June 13, 2002 under 38 C.F.R. § 4.29, based on 
hosptialization.  The 30 percent rating was resumed effective 
from August 1, 2002.  The veteran has appealed the March 2004 
rating decision that assigned a 50 percent evaluation 
effective from August 1, 2002.

A private examiner noted in December 2002 that the veteran 
had PTSD.  No other pertinent findings were made.  On VA 
examination in November 2003, the examiner reviewed the 
claims file.  The veteran had complaints of sleep problems, 
including nightmares.  It was noted that he lives with his 
wife and daughter, watches TV and goes out at times.  It was 
reported that he keeps his family integration very well.  
Examination showed him to be adequately dressed and groomed, 
alert and oriented times three.  His mood was depressed and 
his affect was blunted.  Attention, concentration and memory 
were fair and his speech was clear and coherent.  He was not 
hallucinating and was not suicidal or homicidal.  Insight and 
judgment were fair and he exhibited good impulse control.  
PTSD was diagnosed, and the GAF was 50.  

In a December 2003 statement, a private examiner reported 
that the veteran has PTSD with good compliance to his 
treatment and medications.  It was noted that he continued to 
have symptoms of anxiety such as a nervous mood, startle 
response, flashbacks, nightmares, and memory and sleep 
problems.  He noted a GAF of 40.  

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 50 percent rating and that an increased disability 
evaluation, therefore, is not warranted.  In this regard, the 
most persuasive clinical evidence of record does not show he 
experiences severe social impairment, or that he has 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, homicidal ideation, or an inability to 
function independently.  No objective evidence of delusions, 
hallucinations, or panic attacks has been demonstrated 
either.  

The Board notes that the veteran reported on VA examination 
in January 2000 that he had taken an early retirement due to 
an injury to his back on his job.  Further, there is no 
persuasive evidence that he is unable to function 
independently in an appropriate and effective manner.  In 
addition, he has had coherent speech, with an unimpaired 
thought process and memory.  Likewise, he has been alert, 
cooperative, and oriented.  Furthermore, he has good family 
relations.  His sleep impairment, flashbacks, and nightmares 
are contemplated by the currently assigned 50 percent 
evaluation.

It is also noted that he has been assigned a GAF score of 50 
by a VA examiner in November 2003, and of 40 by a private 
examiner.  These GAF scores reflect serious impairment of 
function; however, the clinical findings by the VA examiner 
are not consistent with such a level of impairment, and the 
private examiner offered no clinical findings to support such 
a conclusion.  

Effective Date for the Grant of Service Connection for PTSD

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date for 
the purposes of compensation for these types of claims "will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400.

A December 1996 RO decision denied service connection for 
PTSD, and by letter dated in December 1996, the veteran was 
notified of the December 1996 rating decision and his 
appellate rights thereto.  Received from the veteran in 
February 1997 was his notice of disagreement with the 
December 1996 rating decision.  In October 1997 the RO issued 
a statement of the case.  In a letter dated in October 1997, 
which was sent to the veteran's address of record, the RO 
notified the veteran of the statement of the case and that he 
needed to file a formal appeal in order to complete his 
appeal.  The RO enclosed a VA Form 9, and advised the veteran 
that he had to file it within 60 days of the date of the 
letter or within the remainder of the one year period from 
the date of the letter notifying him of the rating action he 
appealed.  The veteran's substantive appeal (VA Form 9) was 
received by the RO in June 1998.  The veteran requested the 
status of his February 1997 notice of disagreement for which 
he had reportedly received no reply from the RO.  In a 
September 1998 letter, the RO advised the veteran that his 
appeal from the December 1996 decision had been canceled 
because his VA Form 9 was not timely filed. The letter also 
advised him of the timeline for filing a substantive appeal 
(VA Form 9), and that he should have submitted the VA Form 9 
on or prior to December 23, 1997.  That determination was 
confirmed by a December 2002 Board decision.  Thus the 
December 1996 decision is final.  

Service connection was denied by the RO for PTSD in December 
2000, and the RO informed the veteran that same month.  The 
veteran appealed that determination, and in December 2002, 
the Board found that new and material evidence had been 
received, adjudicated the claim for service connection for 
PTSD de novo and granted service connection.  In implementing 
this determination, in February 2003, the RO granted service 
connection for PTSD and assigned an effective date of August 
1, 2000.  In March 2004, the RO granted an effective date of 
August 1, 1999, the date of the claim.  

With respect to the veteran's argument that he claimed 
service connection for a nervous disorder in 1969, and that 
this should be the effective date,  the Board would point out 
the claim decided at that time did not involve PTSD, but 
rather the separate and distinct disability of anxiety 
disorder.  His claim for PTSD was last finally denied in 
1996.  

The RO has assigned August 1, 1999 as the effective date for 
the grant of service connection for PTSD, finding that this 
was the date of the claim.  The Board does not agree.  
Rather, the Board finds an earlier date of claim:  January 
25, 1999.

On January 25, 1999, the veteran submitted a copy of his DD 
Form 215, which he asked to be considered in his appeal claim 
for PTSD.  In response, the RO sent him a letter dated June 
23, 2999, which asked him to supply evidence concerning his 
claim for PTSD, preferably within 60 days and in any case no 
later than one year from the date of the letter; otherwise, 
benefits would not be paid prior to the date of receipt of 
the evidence.  The RO received on August 1, 1999, a statement 
from the veteran requesting a hearing at which he would 
provide evidence concerning his PTSD claim.  Then, in 
September 1999, the RO sent the veteran a letter telling him 
that his PTSD claim was denied because the evidence requested 
in the June 1999 letter had not been received.  This letter 
further advised him, however, that if the evidence was 
received by June 23, 2000, the RO could continue his claim.  
He was also given his appeal rights.


The RO received the veteran's response to the September 1999 
letter in October 1999, which disputed the denial of service 
connection and provided evidence concerning his PTSD claim.  
The claims folder also contains a handwritten note to the 
effect that the evidence requested in the June 1999 letter 
had been received in October 1999.  

Following the 1996 final RO denial of service connection for 
PTSD, the first document that can be considered a claim for 
service connection for PTSD is the statement from the veteran 
received on January 25, 1999.  As this claim led to the 
September 2000 rating decision that was appealed to the Board 
and led to the Board's December 2002 decision granting 
service connection for PTSD, the Board concludes that the 
correct date of the claim for service connection for PTSD is 
January 25, 1999.  

An effective date prior to the date of January 25, 1999 found 
based on the reopened claim is not warranted.  Washington v. 
Gober, 10 Vet. App. 391, 393 (1997).  ("The fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application."); Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an 
application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application).  As such, there is no basis to 
assign an effective date earlier than January 25, 1999.

The Board concludes that an earlier effective date of January 
25, 1999, for the grant of service connection for PTSD is 
warranted.  This is the date of the claim.  Clinical records 
dated well before then do reflect a diagnosis of PTSD.  (See 
VA outpatient treatment records in April 1982, and in 1997 
and 1998 as well as private letter of April 1989, e.g.).  
Thus, PTSD was present prior to the date of the claim.  The 
later of the date of claim or the date entitlement arose is 
the date of the January 25, 1999 claim.  Thus, this is the 
appropriate effective date for the award of service 
connection for PTSD.



Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's September 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the March 2004 initial rating decision.  It described the 
evidence necessary to substantiate a claim for service 
connection, to reopen finally denied claims and to qualify 
for an increased rating, identified what evidence VA was 
collecting, requested the veteran to send in records if he 
had them, and identified what evidence might be helpful in 
establishing his claim.  A letter specific to the claim for a 
pulmonary disorder was sent to the veteran in February 2005.  
As to the effective date for PTSD, the veteran was informed 
in a March 2001 letter regarding his claim for service 
connection for that disorder.  VA's General Counsel has 
concluded that, where a section 5103 notice was provided for 
the initial claim for benefits, an additional section 5103 
notice was not required when, as here, the appeal stemmed 
from an NOD with respect to a downstream element of the 
claim. VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound 
to follow this precedent opinion.  38 U.S.C.A. § 7104(c) 
(West 2002).  

The notice letters did not, however, address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection for an ankle 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  This veteran was not harmed 
by not receiving that information, however, because the 
claims were denied, rendering moot the issues relating to 
rating criteria and the effective date of an award.  As to 
the grants pursuant to this decision, the veteran will be 
informed by the RO when the decision is implemented.  

Additionally as to new and material evidence for reopening 
claims, the September 2002 notice letter did not inform the 
veteran of the revised criteria for reopening claims that 
became effective in August 2001.  However, in November 2004, 
he received a letter from the RO in which the necessary 
evidence particular to these claims was outlined, and the 
current regulations were provided in the copy of the December 
2002 rating action which was sent to the veteran.   This 
evidence with the September 2002 notice letter which included 
written notice of the evidence the veteran should provide in 
support of his claim for service connection, as noted above, 
when considered in its totality adequately satisfies the 
necessary notice requirements.  See, Kent v. Nicholson, 20 
Vet. App. 1 (2006).   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, obtaining the veteran's 
treatment records at a VA facility, obtaining private 
records, scheduling an RO hearing and having the veteran 
examined.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  The 
veteran's representative has argued that the veteran should 
be scheduled for VA examinations to evaluate his 
disabilities.  However, the most recent VA examination 
reports have been reviewed and are adequate for rating 
purposes.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for 
costochondritis, chest deformity, and the claim is not 
reopened.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a right knee 
disorder and the claim is not reopened.  

An evaluation in excess of 50 percent for PTSD is denied. 

An initial evaluation in excess of 30 percent for irritable 
bowel syndrome and gastritis is denied.  

An initial evaluation in excess of 10 percent for headaches 
is denied.  

An initial compensable evaluation for temporomandibular joint 
dysfunction is denied.  

A compensable evaluation for shrapnel wounds of the right 
wrist is denied.  

An earlier effective date of January 25, 1999, for the grant 
of service connection for PTSD is granted subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

In March 2004, the RO denied service connection for an upper 
back disorder, osteoarthritis of the joints, a skin disorder, 
and peripheral neuropathy; did not reopen claims for service 
connection for hearing loss and a lumbar spine disorder, and 
denied a compensable evaluation for hemorrhoids, and so 
informed the veteran that month.  In April 2004, the veteran 
submitted a notice of disagreement on these issues, which 
were listed as a continuance of his NOD on the back of the VA 
Form 21-4138.  The filing of a NOD initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  VA has not yet issued a Statement of the Case as to 
these issues, and a remand is required.  38 C.F.R. § 19.26 
(2006); Manlicon v. West, 12 Vet. App. 238 (1999).

In August 1997, the RO denied service connection for a 
prostate condition as the result of exposure to herbicides.  
The RO found that the service medical records showed no 
treatment for a prostate disorder, and that VA outpatient 
treatment records from 1995 to 1997 were silent for any 
chronic prostate disorder, to include prostate cancer.  
Notice of the denial was sent to the veteran that same month.  
The veteran disagreed with the decision in September 1997, 
and the RO issued a statement of the case in May 1998.  In 
July 1998, he informed the RO that he wished to withdraw the 
issue.  The decision is therefore final.

Evidence added to the record includes VA examination reports, 
private medical records dated beginning in the 1980's to 2004 
and VA treatment records dated from 1995 to 2004 which do not 
show a diagnosis for a prostate condition.  

VA hospitalization record of June 2002 notes a history of 
prostatitis.  In a December 2004, VA Form 21-4138, the 
veteran states that he was treated at a VA facility, and 
found to have an enlarged prostate.  No further information 
on this treatment was provided.  No treatment records in this 
regard are in the file and, with VA having notice of their 
possible existence, an attempt to obtain them must be made.   
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

As for the veteran's claim for service connection for 
hypertension on the basis that it is related to his service-
connected PTSD, the Board notes that the November 2003 VA 
examination report contains conflicting statements concerning 
whether the veteran's hypertension is related to PTSD.  While 
the examiner stated that "Permanent hypertension is more 
likely than not proximally due to or the direct result of 
service-connected PTSD" and that "In my opinion service-
connected PTSD is directly related to aggravation of 
hypertension," the examiner also stated "No, it is not as 
likely as not that the arterial hypertension is proximately 
due to or the direct result of service-connected PTSD."  
And, while the examiner answered, "Yes, it is at least as 
likely as not that the service-connected PTSD aggravated or 
increased the disability manifestations or symptoms of the 
claimed hypertension," the examiner was unable to provide 
baseline manifestations of non-service-connected hypertension 
or the level of increased disability manifestations 
representing aggravation of the baseline manifestations.  

Likewise, the veteran's treating physician, in a handwritten 
statement received in October 2004 that the veteran has 
arterial hypertension directly related to stress and PTSD, 
did not provide baseline manifestations of the hypertension, 
increased disability manifestations representing aggravation 
of the hypertension, or a basis for his opinion that the 
hypertension and PTSD are linked.  

Consequently, additional evidence and clarification of these 
opinions is needed.  The appellant is hereby notified that, 
if an examination is scheduled, it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

As claims for service connection are being remanded, the 
claim for TDIU is deferred pending action on the claims for 
service connection.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a prostate 
disorder since separation from service.  
Of particular interest is the date and 
location of his stated treatment for an 
enlarged prostate by VA as noted above.  
After receiving this information and 
any necessary releases, contact the 
named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  Send the veteran a notice that 
explains what constitutes new and 
material evidence and specifies the 
type of evidence necessary to satisfy 
the elements of the underlying claim 
which were found insufficient in the 
previous denials, according to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
describes the evidence needed to 
establish a disability rating and 
effective date for the claimed 
disability, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  Issue a statement of the case for the 
issues in the March 2004 rating decision 
that were on the back of the April 2004 
notice of disagreement: entitlement to 
secondary service connection for an upper 
back disorder, entitlement to service 
connection for osteoarthritis of the 
joints, entitlement to service connection 
for a skin disorder as due to exposure to 
herbicides, entitlement to service 
connection for peripheral neuropathy as 
due to exposure to herbicides, whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for hearing loss, 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
lumbar spine disorder as secondary to 
service-connected disability, and 
entitlement to a compensable evaluation 
for hemorrhoids, so that the veteran may 
have the opportunity to complete an 
appeal on the issues (if he so desires) 
by filing a timely substantive appeal.  

4.  Return the veteran's claims folder 
to the November 2003 VA examiner and 
ask the examiner to clarify the opinion 
in the examination report by indicating 
specifically whether it is as least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
"uncontrolled arterial hypertension" 
is (a) proximately due to or the result 
of the service-connected PTSD; or 
(b) aggravated or increased in 
disability by the service-connected 
PTSD.  If the examiner concludes that 
the veteran's diagnosed hypertension is 
aggravated by the service-connected 
PTSD, the examiner should specify (a) 
the baseline manifestations of the 
hypertension, and (b) the level of 
increased disability manifestations 
representing aggravation of the 
baseline manifestations.  The reasons 
for the opinions should also be 
specified.  In particular, if the 
examiner is unable to specify the 
baseline manifestations and/or the 
manifestations representing 
aggravation, the examiner should 
indicate the basis for a conclusion 
that there is aggravation (increase in 
disabling manifestations) of the 
hypertension.  If the November 2004 
examiner is unavailable, or if that 
examiner specifies that another 
examination is needed to provide the 
requested clarification opinion, 
schedule the veteran for an examination 
so that the requested opinion may be 
obtained.

5.  Ask the veteran's treating 
physician, Humberto Simonetti, M.D., to 
provide the basis of his opinion 
received in October 2004 concerning the 
relationship between the veteran's PTSD 
and his hypertension.

6.  Re-adjudicate whether the claim for 
service connection for a prostate 
disorder is reopened.  Readjudicate the 
claim for service connection for 
hypertension.  Readjudicate the claim 
for a TDIU rating.  If any claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
be given an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


